

116 HR 7219 IH: Digital Overseas Voting Act
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7219IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Lynch (for himself, Mr. McGovern, Mr. Cooper, and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Uniformed and Overseas Citizens Absentee Voting Act to permit absent uniformed services voters and overseas voters to submit the Federal write-in absentee ballot under such Act to the appropriate State election official by mail, electronic mail, or fax.1.Short titleThis Act may be cited as the Digital Overseas Voting Act. 2.Permitting submission of Federal write-in absentee ballot by mail, electronic mail, or fax(a)Submission of ballotSection 103(b) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20303(b)) is amended in the matter preceding paragraph (1) by striking the period at the end of the first sentence and inserting the following: , except that the appropriate State election official shall accept the submission of the ballot by the absent uniformed services voter or overseas voter by mail, electronic mail, or fax..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to any ballot submitted on or after the date of the enactment of this Act.